DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 20 objected to because of the following informalities: “an angle associated with each of the one or more objects” in lines 12-13, 11-12, and 10-11, respectively. It appears that it should be “angles associated with each of the one or more objects” because each object corresponds to one angle. Appropriate corrections or clarifications are required.

Claims 9, 10, 18 and 19 objected to because of the following informalities: “the angle associated with each of the one or more objects” in lines (5, 15), (6-7, 9-10), (5,15), and (6-7, 9-10), respectively. It appears that it should be “angles associated with each of the one or more objects” because each object corresponds to one angle. Appropriate corrections or clarifications are required.

Claim 14 objected to because of the following informalities: “the transmitter array” in line 2 and “the receiver array” in line 4 because transmitter array and receiver array are hardware components of radar system, which are not within “computer-readable storage media”. For examination purposes, this limitation is being interpreted as “wherein in the radar system, the transmitter array …… the receiver array”. Appropriate corrections or clarifications are required.

Claim 15 objected to because of the following informalities: “wherein: the first distance and the second distance” in lines 1-2 because the “distance” is spacing between antenna elements, which are hardware components of radar system and not within “computer-readable storage media”. For examination purposes, this limitation is being interpreted as “wherein in the radar system, the first distance and the second distance”. Appropriate corrections or clarifications are required.

Claim 16 objected to because of the following informalities: “The computer-readable storage media of claim 14, wherein:” in line 1 because the “matrix” is not in the “computer-readable storage media”. The “matrix” is generated by executing instructions saved in the “computer-readable storage media”. For examination purposes, this limitation is being interpreted as “The computer-readable storage media of claim 14, wherein the instructions are executed, the processor generates:”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite the limitation: "direct-matching method" in lines 4-5. It is indefinite because it is not clear whether the direct-matching performed among DoA estimates or among DoD estimates. The limitation “the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates” in lines 5-7 explained “the direct matching” method, which appears a “cross-matching” method. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “direct-matching method among DoA estimates or among DoD estimates”. Appropriate clarification is required.

Claim 10 and 19 recite the limitations "the matching error associated with the potential pair of matching angles” in lines 3, 5, and 8 and the limitation "the matching error associated with the potential angle" in lines 4, 6, and 9. It is indefinite because “a matching error associated with the potential angle and the potential pair of matching angles” is defined in claims 9 and 18, respectively. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the limitations are being interpreted as "the matching error associated with a potential angle”. Appropriate clarifications are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11, 13-14, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emami et al. (U.S. Patent No. 20170029107, hereafter Emami).
Regarding claim 1, Emami discloses that a radar system {[0019] line 3 (radar system)} comprising: 
a transmitter array configured to transmit electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
a receiver array configured to receive EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; and 
one or more processors {[0144] line 4 (processors)} configured to: 
generate, using the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}; 
determine, using the 2D data matrix, direction-of-arrival (DoA) estimates and direction-of-departure (DoD) estimates for monostatic conditions and bistatic conditions {[0036] lines 1-2 (AoA, AoD, derived from, channel measurements); Fig.2A-E (monostatic); Fig.11 (bistatic)}; and 
determine, by comparing the DoA estimates to the DoD estimates, an angle associated with each of the one or more objects {[0050] lines 17-23 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk)}.
	 
Regarding claim 2, which depends on claim 1, Emami discloses that in the radar system,
the transmitter array comprises a uniform linear array with the first number of antenna elements spaced apart by a first distance {Fig.11; [0032] lines 14-15 (transmitter, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 3, which depends on claims 1-2, Emami discloses that in the radar system, 
the receiver array comprises another uniform linear array with the second number of antenna elements spaced apart by a second distance {Fig.11; [0032] lines 14-15 (receiver, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 4, which depends on claims 1-3, Emami discloses that in the radar system,
the first distance and the second distance are a first multiple and a second multiple, respectively, of one half a wavelength of the EM energy transmitted by the transmitter array {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength); [0085] lines 4-10 (integer adjacent, antenna array, integer number of, antenna array, spacing, d, according to, equation (5))}.

Regarding claim 6, which depends on claims 1-3, Emami discloses that in the radar system,
a horizontal dimension of the 2D data matrix measures a DoA angular phase using the second distance {[0038] lines 3 (channel matrix H), 7-9 (turning on, receive antenna, column, MRx); [0050] lines 1(relation (2)), 5-7 (MRx = YRx), 29-31 (AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (W, YRx)}; and 
a vertical dimension of the 2D data matrix measure a DoD angular phase using the first distance {[0038] lines 3 (channel matrix), 5-7 (turning on, transmit antenna, row, MTx); [0050] lines 1 (relation (2)), 5-6 (MTx = XTx), 26-28 (AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (Z, XTx)}.
{[0043] lines 9 (channel matrix), 11 (d in Eq.(3)); [0044] matrix, one dimension for DoA (rk), one dimension for DoD (tk)}.

Regarding claim 7, which depends on claim 1, Emami discloses that in the radar system,
the one or more processors are configured to determine the DoA estimates and the DoD estimates using at least one of a 2D unitary Estimation of Signal Parameters via 
Rotational Invariance Technique (ESPRIT), a 2D Multiple Signal Classification (MUSIC), or a two-dimensional fast Fourier transform (FFT) beamforming based- function {[0056] lines 1-10 (AoA, AoD, pair-wise for “2D”, MUSIC, ESPRIT, two-dimensional array, angles, corresponding, targets); [0068] lines 13-14 (determine, θt, θr for “2D”, FFT)}.

Regarding claim 8, which depends on claims 1-3, Emami discloses that in the radar system,
the one or more processors are configured to determine the DoD estimates and the DoA estimates as 
a function of a corresponding angular phase, a wavelength of the EM energy transmitted by the transmitter array, and the first multiple or the second multiple, respectively {[0054]}.

Regarding claim 11, which depends on claim 1, Emami discloses that in the radar system,
 	the transmitter array and the receiver array are positioned in at least one of an azimuth direction or an elevation direction {[0071] lines 5-7 (two dimensional antenna array, AoA, AoD, include, both, elevation, azimuthal, angles)}.


	Regarding claim 13, Emami discloses that a computer-readable storage media comprising computer-executable instructions {[0144] lines 2-3 (non-transitory, machine readable medium, instruction} that, when executed, cause a processor of a radar system {[0144] line 4 executed, by, processors; [0019] line 3 (radar system)} to:
transmit, through a transmitter array of a radar system, electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
receive, from a receiver array of the radar system, EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; 
generate, based on the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}; 
determine, based on the 2D data matrix, direction-of-arrival (DoA) estimates and direction- of-departure (DoD) estimates for monostatic conditions and bistatic conditions {[0036] lines 1-2 (AoA, AoD, derived from, channel measurements); Fig.2A-E (monostatic); Fig.11 (bistatic)}; and 
determine, by comparing the DoA estimates to the DoD estimates, an angle associated with each of the one or more objects {[0050] lines 17-23 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk)}.

Regarding claim 14, which depends on claim 13, Emami discloses that in the computer-readable storage media,
the transmitter array comprises a uniform linear array with the first number of antenna elements spaced apart by a first distance {Fig.11; [0032] lines 14-15 (transmitter, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}; and 
the receiver array comprises another uniform linear array with the second number of antenna elements spaced apart by a second distance {Fig.11; [0032] lines 14-15 (receiver, array, arranged in, linear, array); [0031] lines 14-15 (antenna elements, spaced, uniformly)}.

Regarding claim 16, which depends on claims 13-14, Emami discloses that in the computer-readable storage media,
a horizontal dimension of the 2D data matrix measures a DoA angular phase using the second distance {[0038] lines 3 (channel matrix H), 7-9 (turning on, receive antenna, column, MRx); [0050] lines 1(relation (2)), 5-7 (MRx = YRx), 29-31 (AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (W, YRx)}; and 
a vertical dimension of the 2D data matrix measure a DoD angular phase using the first distance {[0038] lines 3 (channel matrix), 5-7 (turning on, transmit antenna, row, MTx); [0050] lines 1 (relation (2)), 5-6 (MTx = XTx), 26-28 (AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    ), 31-32 (Z, XTx)}.
{[0043] lines 9 (channel matrix), 11 (d in Eq.(3)); [0044] matrix, one dimension for DoA (rk), one dimension for DoD (tk)}.

Regarding claim 17, which depends on claim 13, Emami discloses that in the computer-readable storage media, wherein the instructions, when executed, further cause the processor of the radar system to determine the DoD estimates and the DoA estimates as 
a function of a corresponding angular phase, a wavelength of the EM energy transmitted by the transmitter array, and the first multiple or the second multiple, respectively {[0054]}.


Regarding claim 20, Emami discloses that a method {[0018] line 9, method} comprising: 
transmitting, through a transmitter array of a radar system, electromagnetic (EM) energy, the transmitter array having a first number of antenna elements {[0037] lines 1-2 (transmission antenna array, N antenna elements); [0026] lines 1-10 (transmitter, amplifiers, provide, transmission signal, excite, antenna, transmission beams); [0031] line 5 (GHz band)}; 
receiving, from a receiver array of the radar system, EM energy reflected by one or more objects, the receiver array having a second number of antenna elements {[0037] lines 2-3 (receiver antenna array, M antenna elements); [0027] lines 1-7 (receiver, receive, signal, over, antenna); [0045] lines 1-3, objects, transmit wave, reflected}; 
generating, based on the EM energy received at the receiver array, a two-dimensional (2D) data matrix, the 2D data matrix having the first number of rows and the second number of columns {[0037] lines 4-6 (channels, between, transmitter antenna array, receiver antenna array, characterized by, NхM channel matrix), 7-10 (antenna elements, from, transmitter, receiver, turned on, obtain, entries, for, channel matrix)}; 
determining, based on the 2D data matrix, direction-of-arrival (DoA) estimates and direction- of-departure (DoD) estimates for monostatic conditions and bistatic conditions {[0036] lines 1-2 (AoA, AoD, derived from, channel measurements); Fig.2A-E (monostatic); Fig.11 (bistatic)}; and 
determining, by comparing the DoA estimates to the DoD estimates, an angle associated with each of the one or more objects {[0050] lines 17-23 (AoA, AoD, determined by, A, selecting, strongest paths, k-th strongest path, corresponds to uk, vk)}.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emami as applied to claims 1-4 and 13, respectively, above, and further in view of Shi et al. (J. Shi, G. Hu, X. Zhang, F. Sun and H. Zhou, "Sparsity-Based Two-Dimensional DOA Estimation for Coprime Array: From Sum–Difference Coarray Viewpoint," in IEEE Transactions on Signal Processing, vol. 65, no. 21, pp. 5591-5604, 1 Nov.1, 2017, doi: 10.1109/TSP.2017.2739105, hereafter Shi).
Regarding claim 5, which depends on claims 1-4, Emami discloses that in the radar system,
the first multiple or the second multiple is equal to one {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength)};
However, Emami does not explicitly disclose coprime array. In the same field of endeavor, Shi discloses that
the first multiple and the second multiple are coprime {Fig.1 (M=2, N=3, M and N are coprime); page 5591 title (coprime array)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Shi to use coprime array. Doing so would provide larger degrees of freedom and better estimation performance for DoA, DoD estimation because of using coprime array allows performing aperture extension based DOA estimation, as recognized by Shi {page 5592 left column, line 17 (perform, aperture extension based, DOA estimation), lines 16-19 from bottom (larger DOFs, better estimation performance, DoA, DoD, estimation, MIMO)}.


Regarding claim 15, which depends on claims 13-14, Emami discloses that in the computer-readable storage media,
the first distance and the second distance are a first multiple and a second multiple, respectively, of one half a wavelength of the EM energy transmitted by the transmitter array {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength); [0085] lines 4-10 (integer adjacent, antenna array, integer number of, antenna array, spacing, d, according to, equation (5))}; and 
the first multiple or the second multiple is equal to one {[0042] lines 13-16 (transmitter antenna array, receiver antenna array, separation, d, selected, half, wavelength)} 
However, Emami does not explicitly disclose coprime array. In the same field of endeavor, Shi discloses that
the first multiple and the second multiple are coprime {Fig.1 (M=2, N=3, M and N are coprime); page 5591 title (coprime array)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Shi to use coprime array. Doing so would provide larger degrees of freedom and better estimation performance for DoA, DoD estimation because of using coprime array allows performing aperture extension based DOA estimation, as recognized by Shi {page 5592 left column, line 17 (perform, aperture extension based, DOA estimation), lines 16-19 from bottom (larger DOFs, better estimation performance, DoA, DoD, estimation, MIMO)}.



Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emami as applied to claims 1 and 13, respectively, above, and further in view of Jiang et al. (H. Jiang, J. -K. Zhang and K. M. Wong, "Joint DOD and DOA Estimation for Bistatic MIMO Radar in Unknown Correlated Noise," in IEEE Transactions on Vehicular Technology, vol. 64, no. 11, pp. 5113-5125, Nov. 2015, doi: 10.1109/TVT.2014.2384495, hereafter Jiang).
Regarding claim 9, which depends on claim 1, Emami discloses that in the radar system,
the one or more processors are further configured to: 
determine a number of the one or more objects that reflected the EM energy {[0044] lines 1 (multiple, detected objects), 6-7 (channel matrix, H); [0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}; 
responsive to the number of the one or more objects being one or three, use a direct-matching method to determine the angle associated with each of the one or more objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] matching pursuit; [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates {[0050] lines 23-30 (k-th strongest path, uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    )}; and 
responsive to the number of the one or more objects:
determine a matching error associated with the potential angle and the potential pair of matching angles {[0073] matching pursuit; [0088] lines 8-9 (value difference); and 
determine the angle associated with each of the one or more objects based on the matching error associated with the potential angle and the potential pair of matching angles {[0088] lines 6-10 (controller, determine, values, numerically closest)}.
However, Emami does not explicitly discloses the angle estimate for the case with two objects. In the same field of endeavor, Jiang discloses that
responsive to the number of the one or more objects being two {page 5116 left column, line 9 (DOD, DOA, i = 1, 2)}: 
use the direct-matching method and a cross-matching method to determine a respective potential angle associated with each of the one or more objects {page 5117 right column, section “A. DOA Estimation”; page 5118 left column, section “B. DOD Estimation”; page 5118 right column, section title “C. Pairing Between DOA and DOA”, below the title, lines 5-6 (pairing, between, DOD and DOA, ensure); page 5119 left column lines 1-2 (eigenvectors, aligned, refer to, same, targets)}, the cross-matching method determining a potential pair of matching angles among the DoA estimates and the DoD estimates {pages 5118-5119, section “C. Pairing Between DOD and DoA”}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 10, which depends on claims 1 and 9, Emami discloses that in the radar system, the one or more processors are further configured to, responsive to the number of the one or more objects being two: 
determine whether the matching error associated with the potential pair of matching angles is less than the matching error associated with the potential angle {[0073] matching pursuit; [0088] lines 8-9 (value difference)}; 
responsive to the matching error associated with the potential pair of matching angles being less than the matching error associated with the potential angle, determine that the angle associated with each of the one or more objects is equal to the potential pair of matching angles {[0088] lines 6-10 (controller, determine, values, numerically closest)}; and 
responsive to the matching error associated with the potential pair of matching angles not being less than the matching error associated with the potential angle, determine that the angle associated with each of the one or more objects is equal to the potential angle {[0088] lines 6-10 (controller, determine, values, numerically closest)}.


Regarding claim 18, which depends on claim 13, Emami discloses that in the computer-readable storage media, wherein the instructions, when executed, further cause the processor of the radar system to:
determine a number of the one or more objects that reflected the EM energy {[0044] lines 1 (multiple, detected objects), 6-7 (channel matrix, H); [0045] lines 7-9 (system, configured to, K objects, first K largest singular values of (4), selected as, path, K objects)}; 
responsive to the number of the one or more objects being one or three, use a direct-matching method to determine the angle associated with each of the one or more objects {[0063] lines 1-4 (channel responses, every pair, transmitter, receiver, measured, tabulated, across, all range of angles); [0073] matching pursuit; [0088] lines 7-13 (determine, closest, selecting, corresponding tabulated, AoA or AoD as AoA or AoD); [0089] lines 1-2 ( determine, range, to, an object, based on, measured channel responses); [0091] lines 4-5 (detect, differentiate, multiple objects)}, the direct-matching method determining a matching angle among the DoA estimates that matches or approximately matches another angle among the DoD estimates {[0050] lines 23-30 (k-th strongest path, uk, vk, AoD, Z                        
                            
                                
                                    u
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    , AoA, W                        
                            
                                
                                    v
                                
                                
                                    k
                                
                                
                                    H
                                
                            
                        
                    )}; and 
responsive to the number of the one or more objects:
determine a matching error associated with the potential angle and the potential pair of matching angles {[0073] matching pursuit; [0088] lines 8-9 (value difference); and 
determine the angle associated with each of the one or more objects based on the matching error associated with the potential angle and the potential pair of matching angles {[0088] lines 6-10 (controller, determine, values, numerically closest)}.
However, Emami does not explicitly discloses the angle estimate for the case with two objects. In the same field of endeavor, Jiang discloses that
responsive to the number of the one or more objects being two {page 5116 left column, line 9 (DOD, DOA, i = 1, 2)}: 
use the direct-matching method and a cross-matching method to determine a respective potential angle associated with each of the one or more objects {page 5117 right column, section “A. DOA Estimation”; page 5118 left column, section “B. DOD Estimation”; page 5118 right column, section title “C. Pairing Between DOA and DOA”, below the title, lines 5-6 (pairing, between, DOD and DOA, ensure); page 5119 left column lines 1-2 (eigenvectors, aligned, refer to, same, targets)}, the cross-matching method determining a potential pair of matching angles among the DoA estimates and the DoD estimates {pages 5118-5119, section “C. Pairing Between DOD and DoA”}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Emami with the teachings of Jiang to use angle estimate results from both angle of arrival estimates and angle of departure estimates. Doing so would provide a high-resolution joint angle of arrival and angle of departure estimation to handle unknown correlated background noise because true objects can be detected in both angle of arrival estimates and angle of departure estimates, as recognized by Jiang {page 5113 right column, lines 19-21 from bottom; page 5119 left column lines 1-3 above section “C. Discussion”}.

Regarding claim 19, which depends on claims 13 and 18, Emami discloses that in the computer-readable storage media, wherein the instructions, when executed, further cause the processor of the radar system to: 
determine whether the matching error associated with the potential pair of matching angles is less than the matching error associated with the potential angle {[0073] matching pursuit; [0088] lines 8-9 (value difference)}; 
responsive to the matching error associated with the potential pair of matching angles being less than the matching error associated with the potential angle, determine that the angle associated with each of the one or more objects is equal to the potential pair of matching angles {[0088] lines 6-10 (controller, determine, values, numerically closest)}; and 
responsive to the matching error associated with the potential pair of matching angles not being less than the matching error associated with the potential angle, determine that the angle associated with each of the one or more objects is equal to the potential angle {[0088] lines 6-10 (controller, determine, values, numerically closest)}.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Emami as applied to claim 1 above, and further in view of Ishikawa (U.S. Patent No. 2020/0355816, hereafter Ishikawa).
Regarding claim 12, which depends on claim 1, Emami does not disclose radar system installed on automobile. In the same field of endeavor, Ishikawa discloses that in the radar system,
the radar system is configured to be installed on an automobile {[0029] lines 5-6 (radar device, placed on, automobile)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the install location in Emami with the teachings of Ishikawa to install radar system on automobile. Doing so would measure distance, relative velocity, and direction of a target upon receiving signal reflected from the target, as recognized by Ishikawa {[0003] lines 1-4}.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648